DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Patent No: US 10,057,243, hereinafter Kumar) in view of Jakobsson et al. (Patent No: US 7,003,110, hereinafter Jakobsson).
Regarding claim 15: Kumar discloses A blockchain network including a plurality of nodes registered to the blockchain network (Kumar - [Col. 4, Line 11-15]: Connected endpoint and gateway devices may participate as blockchain applications to initiate non-IP or IP device discovery and associate authenticated transactions with network peers in the blockchain), wherein at least a first portion of the plurality of nodes include a ledger (Kumar - [Col. 4, Line 16-17]: generate transaction records in distributed ledgers for device inventor), wherein at least a second portion of the plurality of nodes include a smart contract operative to provide data protection (Kumar - [Col. 1, Line 66-67]: A peer on the network processes the transaction request using a smart contract (codechain), updates a ledger), and wherein in response to the smart contract being executed by a first node from the plurality of nodes the smart contract is configured to perform operations comprising:
recording, by the smart contract and on a first local ledger, a transaction associated with the applying the data protection policy (Kumar - [Col. 12, Line 31-33]: at step 309 a transaction record of the device enrollment may be added by the enrollment service 103 to a local ledger 310 that includes a database function 311).
However Kumar doesn’t explicitly teach, but Jakobsson discloses:
intercepting, by the smart contract, a system call to perform a read operation or a write operation on data (Jakobsson - [Col. 10, Line 8-10]: middleware that intercepts system calls, such as open, read, write, etc. and processes these calls to provide the desired operations);
determining, by the smart contract, a data protection policy to be applied to the system call; applying, by the smart contract, the data protection policy to provide the data protection on the data from the system call (Jakobsson - [Col. 10, Line 10-15]: the middleware may intercept every file read request made by a given user program, replacing the read request with a read followed by a decryption operation. Similarly, file write requests made by the given program may be intercepted and replaced by encryption and write requests)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kumar with Jakobsson so that the smart contract perform encryption/decryption on the write/read operation. The modification would have allowed the system to perform data protection on read/write operations. 
Regarding claims 1 and 8: Claims do not teach or further define over the limitations recited in claim 15. Therefore, claims 1 and 8 are also rejected for similar reasons set forth in claim 15
Regarding claims 2, 9 and 16: Kumar as modified discloses further comprising propagating, by the processor, the recording the transaction to a second processor, wherein in response to the propagating the second processor records the transaction on a local ledger (Kumar - [Col. 5, Line 54-61]: The method includes recording, by an update service, a request log for the endpoint device as a transaction record in the local ledger, and distributing blocks of transaction records to blockchain peers to maintain a distributed ledger to reproduce device history).
Regarding claims 3, 10 and 17: Kumar as modified discloses wherein the determining the data protection policy is based on at least one of the system call, a system policy, or transaction data from the distributed ledger (Jakobsson - [Col. 10, Line 8-15]: encrypting or decrypting each is based on write or read system call).
The reason to combine is similar as claim 1, 8 and 15.
Regarding claims 4, 11 and 18: Kumar as modified discloses wherein the applying the data protection policy comprises encrypting the data from the system call during the write operation (Jakobsson - [Col. 10, Line 13-15]: file write requests made by the given program may be intercepted and replaced by encryption and write requests).
The reason to combine is similar as claim 1, 8 and 15.
Regarding claims 5, 12 and 19: Kumar as modified discloses wherein the applying the data protection policy comprises decrypting the data from the system call during the read operation (Jakobsson - [Col. 10, Line 10-13]: the middleware may intercept every file read request made by a given user program, replacing the read request with a read followed by a decryption operation).
The reason to combine is similar as claim 1, 8 and 15.
Regarding claims 6, 13 and 20: Kumar as modified discloses wherein the data protection policy comprises at least one encryption, hashing, tokenization, or masking (Jakobsson - [Col. 10, Line 13-15]: file write requests made by the given program may be intercepted and replaced by encryption and write requests).
The reason to combine is similar as claim 1, 8 and 15.
Regarding claims 7 and 14: Kumar as modified discloses further comprising:
extracting, by the processor and in response to the intercepting the system call, the data from the system call; and reinserting, by the processor and in response to the applying the data protection policy, the data into the system call (Jakobsson - [Col. 10, Line 10-15]: the middleware may intercept every file read request made by a given user program, replacing the read request with a read followed by a decryption operation. Similarly, file write requests made by the given program may be intercepted and replaced by encryption and write requests).
The reason to combine is similar as claim 1 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437